852 F.2d 1294
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Elmer W. BIGG, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 88-3119.
United States Court of Appeals, Federal Circuit.
June 21, 1988.

Before FRIEDMAN, EDWARD S. SMITH and BISSELL, Circuit Judges.
PER CURIAM.


1
Elmer W. Bigg (Bigg) appeals the decision, docket No. SF08318710304,* of the Merit Systems Protection Board (board).  The board held that Bigg was not entitled to a disability retirement annuity.  In addition, the board held that Bigg was not entitled to a deferred annuity because the service for which he claims the annuity is the same service from which his Office of Workers' Compensation Programs payment is derived.  The court has considered the record and all of the submissions and, on the basis of the opinion of the administrative judge, dated May 22, 1987, the board's decision is affirmed.



*
 The docket number was changed below from SF831L8710304 to SF08318710304 for administrative reasons